UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6091


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ORLANDO BLACK,

                     Respondent – Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:15-hc-02180-BR)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Black, Appellant Pro Se. Jennifer Dee Dannels, FEDERAL MEDICAL
CENTER, Butner, North Carolina; Robert J. Dodson, Special Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Orlando Black appeals from the district court’s order denying his motions to vacate

his civil commitment or to hold a discharge hearing. We have reviewed the record and the

district court’s order and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Black, No. 5:15-hc-02180-BR (E.D.N.C. Jan.

3, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2